DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference letter "C" shown in Figure 5 and the reference number "40" shown in Figure 11a.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both connection holes, at least one vapour outlet, and air outlet.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the taper angle θ and φ described on Page 17, lines 32-33.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said
The abstract of the disclosure is objected to because the present abstract includes legal phraseology "a liquid delivery means" in line 5.  Also, in the last line, the present abstract describes, "may include" which refers to a possibility when a mechanical/electrical device either works according to its design or it does not.  
Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: 
The underlines of all the section heading should be deleted.  
The examiner advises the applicant to use the same terminology for the same reference number consistently throughout the entire specification for clear understanding.
The reference number "1" is designated as "vaporizer unit" and "cartridge".
The reference number "3" is designated as "reservoir", "buffer", "the reservoir or the buffer", and "liquid reservoir
Page 10, lines 4 and 6, the examiner suggests the applicant to change "channel 4" to -- central channel 4 --.
The reference number "5" is designated as "liquid delivery member", "liquid delivery means", "wall member", "plate-like liquid delivery member", "delivery member", "porous liquid delivery member", "liquid transfer element", and "disc-shaped wall".
The reference number "7" is designated as "heating element", "planar heating element", "electrically conductive coating", "electrically conductive cover or coating", "susceptor or heating element", "susceptor", and "heating element or susceptor". 
The reference number "8" is designated as "outer surface", "whole outer surface", and "whole outer surface area".
The reference number "11" is designated as "inlet holes", "air inlet holes", and "air inlet".
The reference number "12" is designated as "connection holes", "at least one vapour outlet", and "air outlet".
The reference number "20" is designated as "personal vaporizer device", "personal vaporizer device or e-cigarette", "e-cigarette", and "vaporizer device".
Page 11, lines 1-2, the examiner suggests the applicant to change "The personal vaporizer 50" to -- The personal vaporizer device 50 --.
Page 12, line 4, the examiner suggests the applicant to change "connection holes 12" to -- connection holes 12 (see Fig. 7) --.
Page 12, line 12 describes, "the wick
Page 12, line 18, the examiner suggests the applicant to change "battery (not shown)" to -- battery 58 (see Fig. 2) --.
Page 14, line 32, the examiner suggests the applicant to change "the central internal portion 72" to -- the circular internal portion 72 -- because line 28 describes, "a circular internal portion 72".  
Page 14, line 34, it seems that "means 55, 5'" should be -- means 5, 5' --.
Page 16, lines 8-13 describe, "a protruding measuring probe" that may be configured to extend into the vaporization chamber 10 of the vaporizer unit 1 when the vaporizer unit 1 is located in the cavity 56 as replaceable cartridge.  However, because the drawings do not show this protruding probe, it is not clear what this protruding probe is and where this protruding probe is exactly located.  
The reference number "34" is designated as "aperture" and "central aperture".
The reference number "36" is designated as "liquid impermeable membrane", "membrane", and "pierceable membrane".
The reference number "38" is designated as "outlet" and "vapour outlet".
The reference number "42" is designated as "sensor" and "resistance sensor".
On Pages 17 and 18, the examiner suggests the applicant to change the reference numbers "4A", "4B", and "4C" to -- 4a --, -- 4b --, and -- 4c -- because Figure 12 shows the reference numbers 4a, 4b, and 4c.  
Page 17, line 12, the examiner suggests the applicant to change "a downstream portion 4B" to -- the downstream portion 4B -- because Page 17, line 9 already described, "a downstream portion 4B". 
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10, 11, 15, and 18 are objected to because of the following informalities:  
In claim 10, "a wall of the reservoir" recited in line 3 should be -- the wall of the reservoir -- because claim 1, line 9 already recited, "a wall of the reservoir".
Claim 11, line 2, the examiner suggests the applicant to change "the electrically conductive coating" to -- the electrically conductive cover or coating --.
Claim 15, line 2, the examiner suggests the applicant to change "airflow path" to -- airflow path or passage -- in order to be consistent with claim 12, lines 3-4 reciting, "an airflow path or passage".  
Claim 18, line 3, the examiner suggests the applicant to change "a power source" to -- the power source -- because claim 16, line 3 already recites, "a power source".  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5, line 2 recites, "an exterior housing".  However, claim 1, line 3 also recite, "a housing".  Since claim 5 does not recite how the exterior housing is structurally related with the housing of claim 1, it is not clear whether the exterior housing of claim 5 and the housing of claim 1 are the same housing or two different housings.  
Claim 12, lines 3-4 recite that a central opening of the liquid deliver means surround and communicates with an airflow path or passage.  It is not clear where this airflow path or passage is coming from because claim 12 suddenly introduced the airflow path or passage.  Also, the airflow path or passage cannot exist by itself, but have to be formed in some structure, but claim 12 does not recited in what structure this airflow path or passage is formed and do not recited how the airflow path or passage is structurally related with all the elements of claims 1 and 3 other than the central opening of the liquid deliver means.  
Claim 13, recites, "a central channel".  However, claim 13 does not recite how this central channel is structurally related with the airflow path or passage recited in claim 12.  
Claim 17 recites, "a tube".  However, this tube cannot be identified and located in the drawings because the specification does not describe the tube with an assigned reference number and the drawings do not point out the tube with a line.  Therefore, it is not clear what this tube is.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 12, 13, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 10,561,803 B2).
Liu discloses a vaporizer unit for a personal vaporizer device, especially an electronic smoking article, comprising: (claim 1) a housing 36 which encloses a reservoir 2 for storing a liquid to be vaporized; a heating element 1 configured and arranged for heating the liquid to be vaporized to generate a vapour to be inhaled; a liquid delivery means 7, 9 which is configured to convey the liquid from the reservoir to the heating element 1 for vaporization; wherein the liquid delivery means 7, 9 comprises at least a first side (see Fig. 1, a top side) configured to be in contact with or to form a wall of the reservoir 2 and a second side (see Fig. 1, a bottom side) in contact with the heating element 1 fluidly connected with the first side and wherein the heating element 1 comprises an electrically conductive cover 1A applied to the second side (bottom side) of the liquid delivery means 7, 9; (claim 2) wherein the heating element 1 is a cover in the form of a flat disc-shaped element 1A (see Fig. 2); (claim 3) wherein a vaporization chamber (not claim 4) wherein the vaporizer unit further comprising a second liquid delivery means 3 arranged on an opposite side of the heating element 1 in relation to the first liquid delivery means 7, 9; (claim 8) wherein the electrically conductive cover 1A provided on the wall of the reservoir 2 formed by the liquid delivery means 7, 9 is substantially porous for transmission of liquid and/or vapour there-through; (claim 10) wherein the liquid delivery means 7, 9 is generally flat or plate-like (see Fig. 6) and forms at least a part of the wall of the reservoir 2 for storing the liquid to be vaporized (see Fig. 1), the electrically conductive cover 1A at least partially covering an outer surface of the wall (see Fig. 1); (claim 12) wherein the liquid delivery means 7, 9 comprises a central opening or aperture 37 that surrounds and communicates with an airflow path or passage 321; and (claim 13) the vaporizer unit further comprising a central channel 32 and wherein the heating element 1 is placed so that the central channel 32 extends through the central opening or aperture 37 and wherein the vaporization chamber has a vapour outlet (the area adjacent to the bottom end of the central channel) to the central channel 32.  (claim 21) The vaporizer unit of Liu is replaceable and is useable with a personal vaporizer device, especially an electronic smoking article.

Claims 1-3, 8, 12, 13, 15, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 10,595,566 B2).
Jiang discloses a vaporizer unit 100 for a personal vaporizer device, especially an electronic smoking article, comprising: (claim 1) a housing 101 which encloses a reservoir 103 claim 2) wherein the heating element 105 is a cover in the form of a flat disc-shaped element (see Fig. 2); (claim 3) wherein a vaporization chamber (not labeled, see Fig. 1 showing a space holding the liquid delivery means 104 and the vaporizer unit 1A) is formed at an end-portion of the vaporizer unit 100, the liquid delivery means 104 and the heating element 105 being housed within the vaporization chamber; (claim 8) wherein the electrically conductive cover 1051, 1052 provided on the wall 1042 of the reservoir 103 formed by the liquid delivery means 104 is substantially porous for transmission of liquid and/or vapour there-through; (claim 12) wherein the liquid delivery means 104 comprises a central opening or aperture 1044 that surrounds and communicates with an airflow path or passage 1042; and (claim 13) the vaporizer unit further comprising a central channel 102 and wherein the heating element 105 is placed so that the central channel 102 extends through the central opening or aperture 1044 and wherein the vaporization chamber has a vapour outlet (the area adjacent to the bottom end of the central channel 102) to the central channel 102; (claim 15) wherein the airflow path 1043 enters or passes through the central opening or aperture 1044 of the liquid delivery means 104 after interfacing with or contacting the electrically conductive cover 1051, 1052 of claim 21) The vaporizer unit of Liu is replaceable and is useable with a personal vaporizer device, especially an electronic smoking article.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 10,561,803 B2) in view of Liu et al (US Patent Application Publication No. 2019/0269177 A1).
Regarding claim 5, Liu '803 B2 discloses the vaporizer unit comprising an exterior housing 15 and a cap 12 (see Fig. 8) that forms part of the exterior housing 15 at an end-portion of the vaporizer unit having a central opening (not labeled, see Fig. 8 a place having an electrode 18).  However, the cap 12 of Liu does not have air inlet holes.  
On the other hand, Liu '177 A1 discloses a vaporizer unit comprising an exterior housing 1 and a cap (not labeled, see Fig. 8 place where the atomizing sheet 5 is mounted) that forms part of the exterior housing 1 at an end-portion of the vaporizer unit having a central opening (not 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vaporizer unit taught by Liu '803 B2 such that it would have a cap with air inlet holes as taught by Liu '177 A1 because the air entered through the air inlet holes will be mixed with a vapour created in the vaporizer unit and will allow the vapour to flow to a mouthpiece.

Regarding claims 7 and 9, Liu '803 B2 discloses the liquid delivery means 7, 9 of the vaporizer unit comprises a porous material 7 configured to convey the liquid from the reservoir 2 to the heating element 1 via capillary action, wherein the electrically conductive cover 1A is at least partially extends into at least a portion of the-individual pores on a surface of the porous material forming the liquid delivery means 7, 9.
However, Liu '803 B2 does not disclose the electrically conductive cover 1A being a coating that is deposited.
	On the other hand, a coating is simply one of the well-known methods for forming electrically conductive cover.  Other methods such as printing, electro deposit, painting, or make separate cover for placing over a surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrically conductive cover taught by Liu '803 B2 such that it would be made by coating deposit as taught by the instant invention because a coating is simply one of the well-known methods for forming electrically conductive cover.  

Regarding claim 11, claim 11 recites that an electric current flows radially through the electrically conductive coating.  
Liu '803 B2 does not disclose the limitations recited claim 11 of the instant invention, but Figure 6 of Liu '803 B2 shows the liquid delivery means 7, 9 having a circular disk shape; Figure 2 shows the structure of the heating element 1, and Figure 1 shows assembled structure of the liquid delivery means 7, 9 with the heating element 1 within the vaporizer unit.  In column 4, lines 13-27, Liu '803 B2 discloses that the heating element 1 comprises a piezoelectric ceramic layer 3, a first conducting layer 1A and a second conducting layer 1B on upper and lower surfaces of the piezoelectric ceramic layer 3, respectively, which means (in common understanding) the first and second conducting layers 1A and 1B are completely covering the upper and lower surfaces of the piezoelectric ceramic layer 3.  Since liquid delivery means 7, 9 has the circular disk shape, it is obvious that the heating element 1 must have the same shape, the circular disk shape, as the liquid delivery means 7, 9.  Therefore, the heating element 1 having the same circular disk shape as the liquid delivery means 7, 9 will have an electric current flows radially through the electrically conductive coating because the same structure can perform the same function.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 10,561,803 B2) in view of Liu et al (US Patent Application Publication No. 2019/0142063 A1).

However, Liu '803 B2 does not disclose the first electrode 17 being arranged for contact with a central region of the electrically conductive cover or coating. 
On the other hand, Liu '063 A1 discloses a vaporizer unit comprising a heating element 10 having electrically conductive cover 11, 12, and a first electrode 58 being provided to connect the electrically conductive cover 11 of the heating element 10 with a power source (not shown), wherein the first electrode 58 is arranged centrally of the housing 15 (see Fig. 4) for contact with a central region of the electrically conductive cover 11.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify a vaporizer unit such that it would have a first electrode arranged centrally of a housing of the vaporizer unit for contact with a central region of an electrically conductive cover of a heating element as taught by Liu '063 because whether the first electrode contact with the central region or non-central region of the electrically conductive cover of the heating element, an electrical connection between the first electrode and the electrically conductive cover will be established.  Therefore, the first electrode arranged centrally of the housing of the vaporizer unit for contact with the central region of the electrically conductive cover of the heating element only deals with rearrangement of part that does not affect or change the function of the first electrode and the electrically conductive cover of the heating element.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 10,561,803 B2) in view of Zuber et al (US Patent Application Publication No. 2018/0029782 A1).
Claim 19 recites that the electrically conductive cover or coatings of the vaporizer unit comprises a susceptor which is adapted to be heated by an induction coil.
Liu '803 B2 does not disclose the electrically conductive cover 1A of the vaporizer unit being a susceptor which is heated by an induction coil.  
On the other hand, Zuber discloses a vaporizer unit comprising a heater 22 being a susceptor which is heated by an induction coil 224 (see Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the vaporizer unit taught by Liu '803 B2 would have the electrically conductive cover being a susceptor which is heated by an induction coil as taught by Zuber because the use of susceptor heated by the induction coil simply deals with the use of one known heater type over other known heater types.  Today, two most commonly known heaters for the vaporizer unit are a resistive blade or coil and a susceptor heated by an induction coil.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 10,595,566 B2). 
Claim 20 recites that the surface area not covered by the electrically conductive cover or coating is 30% or less of the whole surface area on the wall of the reservoir formed by the liquid delivery means.

On the other hand, whether the electrically conductive cover 1051-1052 of Jiang is coving whole surface area of the liquid delivery means 104 30% or less or more than 30%, the function of the electrically conductive cover 1051-1052 does not change, which only deals with changing size of the electrically conductive cover 1051-1052.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Allowable Subject Matter
Claims 6, 14, 18, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831